Citation Nr: 1713617	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for otitis media and externa of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V. M.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claims file is currently with the RO in Atlanta, Georgia. 

In September 2006, the Veteran appeared at a hearing before a local hearing officer at the RO. He also testified before the undersigned at a Travel Board hearing in July 2010 with respect to the issues then on appeal, including the left ear increased rating claim.  Transcripts of both hearings are associated with the record.  While the Veteran underwent another Board hearing via videoconference in September 2016, that hearing did not address the matter decided herein.  Therefore, a panel decision is unnecessary.  38 U.S.C.A. §§ 7102 (a), 7107(c) (West 2014); 38 C.F.R. § 3.20 .707 (2016).

In April 2013, the Board denied service connection for bilateral hearing loss and a low back disability, as well as a compensable rating for otitis media and externa of the left ear. In a March 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, which vacated the portion of the April 2013 Board decision that denied service connection for the low back disability and a compensable rating for the left ear disability and remanded those issues to the Board for action consistent with the Joint Motion. 

In September 2014, the Board remanded the issues of entitlement to service connection for a low back disability and a compensable rating for otitis media and externa of the left ear for additional development, to include obtaining VA examinations that addressed the etiology of the low back disability and current severity of the left ear disability.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran's otitis media and externa of the left ear is currently rated under the provisions of Diagnostic Code 6200, which provides a maximum 10 percent evaluation for chronic suppurative otitis media, during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A Note to Diagnostic Code 6200 provides that complications of otitis media, including hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull may be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note.

In April 2013, the Board denied the Veteran's appeal.  However, according to the March 2014 Joint Remand, the Board failed to provide adequate reasons and bases in the April 2013 denial in finding the Veteran's reported left ear pain was insufficient to warrant a compensable rating.  VA was also faulted for failing to determine whether atypical migraine headaches reported by the Veteran were a symptom of his otitis media and externa of the left ear.  Therefore, remand was required to afford the Veteran a VA medical examination to determine the current symptomatology and level of impairment resulting from his service-connected left ear disability.

In July 2015, the Veteran was afforded a new VA examination for the left ear where a diagnosis of chronic otitis externa was confirmed and now has dull pain in the left ear.  The Veteran's symptoms including itching and dry, scaly external ear canal, as well as hearing impairment and/or tinnitus.  The Veteran did not have any surgical treatment for any ear condition.  

A physical examination revealed scaly and dry, but with cerumen left ear canal.  The tympanic membrane was normal, gait was normal, and Romberg test, Dix Hallpike test, and limb coordination test were all normal.  The report indicates a July 2015 audiogram was conducted and was of record.  However, the Board finds that there is no July 2015 audiogram of record.  Another attempt must be made to locate these records and associate them with the claim.

In addition, the Veteran was afforded another VA examination in September 2016.  According to the disability benefits questionnaire (DBQ), the VA examiner confirmed a diagnosis of otitis media and otitis externa of the left ear.  The VA examiner also indicated that hearing impairment and/or tinnitus was attributable to the Veteran's diagnosis.  The DBQ instructed that a hearing loss and tinnitus questionnaire "must also be completed" if the VA examiner finds that hearing loss and tinnitus is attributable to the diagnosis.  However, the diagnostic testing in the DBQ report indicates that the Veteran did not undergo an audiogram.

The Board notes that the Veteran is not service-connected for hearing loss.  Given the note to Diagnostic Code 6200 which indicates that complications of otitis media, including hearing loss and tinnitus, may be rated separately under an appropriate Diagnostic Code and as the most recent VA examination DBQ indicates the Veteran currently has hearing loss and tinnitus, an audiogram must be provided. 

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  Namely, the July 2015 audiogram as indicated by the July 2015 VA examination must be obtained and associated with the record.  

2. Schedule the Veteran for a VA examination to determine the current severity of otitis media and otitis externa of the left ear.  

The Veteran should be provided with an audiogram.  

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

